Citation Nr: 1244258	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-22 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy for the upper and lower extremities, to include as due to herbicide exposure.


REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development is required under the duty to assist.

At his hearing before the Board, the Veteran testified that he had recently been evaluated by two physicians for his peripheral neuropathy at the University of Nebraska Medical Center.  Medical records from the Veteran's primary medical provider indicate one of the physicians may be Dr. Sundell, and there is also reference to Dr. A. Fernandes.  Both physicians are noted to be connected to the University of Nebraska Medical Center.  The Board finds that records held by the private medical providers could help the Veteran substantiate his claims.  Therefore, on remand, the RO/AMC should attempt to locate and obtain any and all identified private medical records.  

Furthermore, while the Veteran has not received a firm diagnosis of peripheral neuropathy in the records before the Board, the Veteran has sought treatment over the years for symptoms of peripheral neuropathy and testified that a VA physician at an Agent Orange examination told him the symptoms are due to exposure to Agent Orange or other herbicides. He submitted a statement in May 2012 that Dr. Sundell also made an association between the Veteran's symptoms and herbicide exposure.  

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See also 38 C.F.R. § 3.159(c) (2012).  The Board has therefore determined that VA should provide the Veteran with a VA examination as there is evidence in the medical records of persistent or recurrent symptoms of peripheral neuropathy and that physicians have told the Veteran the peripheral neuropathy symptoms he experiences are related to service, but there is insufficient competent medical evidence for the Board to make a decision.  

The VA examiner should make a diagnosis for each extremity, that is, whether the Veteran has peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  For each diagnosis of peripheral neuropathy, the examiner should also offer an opinion as to the relationship of the current diagnosis of peripheral neuropathy to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain medical records from the University of Nebraska Medical Center, including records from Dr. Robert Sundell, and Dr. A. Fernandes.  The RO should attempt to obtain these records and any other private medical provider identified by the Veteran once authorization is obtained.

All efforts must be documented and associated with the file and any negative replies must be included in the file.

2.  After the record development is completed, provide the Veteran a VA neurological examination regarding his peripheral neuropathy in the upper extremities and peripheral neuropathy in the lower extremities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted such as electromyography (EMG) and a nerve conduction study (NCS) of the lower and upper extremities.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine whether the Veteran has a current peripheral neuropathy disability for the either or both upper extremities and either or both lower extremities and, if so, for each diagnosis of peripheral neuropathy, whether it is at least as likely as not (50 percent probability or more) that the disability began in service, or is causally and etiologically related to service, including Agent Orange or other herbicide exposure, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

3.  After the foregoing development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his service representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

